                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER SETTING BRIEFING
                                   9             v.                                        SCHEDULE AND HEARING ON
                                                                                           PLAINTIFF'S MOTION FOR
                                  10     MICRON TECHNOLOGY, INC.,                          SANCTIONS AND CONTINUING
                                                                                           HEARING ON DEFENDANT'S
                                  11                    Defendant.                         MOTION TO AMEND INVALIDITY
                                                                                           CONTENTIONS
                                  12
Northern District of California
 United States District Court




                                                                                           Re: Dkt. No. 216
                                  13

                                  14          Plaintiff has filed an administrative motion to shorten time for the briefing and hearing

                                  15   schedule on plaintiff’s motion for sanctions. The Court has reviewed plaintiff’s motion and

                                  16   defendant’s opposition thereto, and sets the following schedule:

                                  17          Defendant shall file its opposition to the sanctions motion on November 6, and plaintiff shall

                                  18   file its reply on November 8. The Court will hold a hearing on November 15, 2018 at 11:00 a.m.

                                  19   In the interest of efficiency, the Court continues the hearing on defendant’s motion to amend its

                                  20   invalidity contentions to from November 13 to November 15, 2018 at 11:00 a.m.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: October 26, 2018                      ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
